DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.
	 In the office action, “/” should be read as and/or as generally understood. For example, “A/B” means A and B, or A or B.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-25, 27-32, and 47-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Staszewski (US 6,924,681) in view of Goldenberg et al. (US 5,521,499). 
Regarding claim 21,  Staszewski discloses a plurality of series-coupled phase shifter cells [e.g. fig. 11, Col. 4 lines 20-40] each providing at least one selectable phase shift state, wherein at least one phase shifter cell [e.g. the first and second delay cells ( or the first selectable paths and d0)] of the plurality of series-coupled phase shifter cells provides at least two phase shifting states [e.g. see discussion below (or non-bypassed, disabled)] and a through-path state [e.g. see discussion below (or bypassed)], wherein when the at least one phase shifter cell transitions from a first phase shifting state [e.g. the first delay cell is in bypass mode, the second delay cell is in non-bypass/bypass mode or the first delay cell is in non-bypass mode, the second delay cell is in non-bypass/bypass mode  (or non-bypassed)] to a next phase shifting state [e.g. the first delay cell is in bypass mode, the second delay cell is in by-pass mode/ non-bypass (. the first delay cell is in non-bypass mode, the second delay cell is in bypass mode/ non-bypass) (or non-bypassed)], the at least one phase shifter cell is set to the through-path state [e.g. the first delay cell is in bypass or non-bypass (or bypassed)] before being set to the next phase shifting state, and wherein at least one phase shifter cell has a first switching delay time distinct from a second switching delay time of at least one other phase shifter cell [e.g. the third and fourth delay cells (or the second selectable paths and d1)] of the plurality of series-coupled phase shifter cells. Staszewski does not disclose a particular timing sequence for controlling state of each cells.
 However, Goldenberg discloses a particular timing sequence for controlling state of each cells [see at least fig. 3 Col. 13, lines 19-34], such that the combination discloses wherein at least one phase shifter cell has a first switching delay time before commencement of transitions from the first phase shifting state to the next phase shifting state distinct from the a second switching delay time before commencement of transitions from the first phase shifting state to the next phase shifting state of at least one other phase shifter cell of the plurality of series-coupled phase shifter cells. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Staszewski in accordance with the teaching of Goldenberg regarding control signals in order to reduce glitches [Col. `1, line 48-Col. 13, line 56].
	
Regarding claim 22, the combination discussed above discloses the invention of claim 21, wherein at least two phase shifter cells of the plurality of series-coupled phase shifter cells provide approximately the same selectable phase shift state but have distinct switching delay times.

Regarding claim 23, the combination discussed above discloses the invention of claim 21, wherein at least three phase shifter cells of the plurality of series-coupled phase shifter cells provide approximately the same selectable phase shift state but have distinct switching delay times [see at least Col. 4 lines 20-40, e.g. N=6].

Regarding claim 24, the combination discussed above discloses the invention of claim 21, wherein when the at least one phase shifter cell is transitions from the first phase shifting state to the next phase shift state, the at least one phase shifter cell progresses essentially monotonically [e.g. the control signals applied smoothly to change state] through multiple intermediate phase values.

Regarding claim 25, the combination discussed above discloses the invention of claim 21, wherein when the at least one phase shifter cell transitions from the first phase shifting state to the next phase shift state, a phase transition behavior of the at least one phase shifter cell is essentially monotonic [e.g. the control signals applied smoothly to change state] with state changes.

Regarding claim 27, the combination discussed above discloses the invention of claim 21, further including a control signal generation circuit [e.g. control unit 206 fig. 2 Goldenberg] coupled to at least one phase shifter cell of the plurality of series-coupled phase shifter cells and configured to be coupled to a master control signal [e.g. the input signal to the control unit], the control signal generation circuit configured to generate a sequence of time-delayed control signals [see at least fig. 3 Col. 13, lines 19-34 Goldenberg] for the coupled at least one phase shifter cell in response to the master control signal such that during transitions from the first phase shifting state to the next phase shifting state, the coupled at least one phase shifter cell is set to the through-path state before being set to the next phase shifting state.

Regarding claim 28, the combination discussed above discloses the invention of claim 27, wherein the control signal generation circuit is configured to delay generating the time-delayed control signals for a selectable period time.

Regarding claim 29, the combination discussed above discloses the invention of claim 21, wherein at least one phase shifter cell of the plurality of series-coupled phase shifter cells includes at least two selectable signal paths [e.g. the top path, the bottom path of a mux], each selectable signal path having an active state and an inactive state, wherein a first selectable signal path initially in the active state remains in the active state for a selected period of time when a next selectable signal path is set to the active state, and thereafter the first selectable signal path is set to the inactive state.
Regarding claim 30, the combination discussed above discloses the invention of claim 29, further including a control signal generation circuit [e.g. 206 fig. 3 Goldenberg] coupled to the selectable signal paths of the at least one phase shifter cell, and configured to be coupled to a master control signal [e.g. the input signal to the 206], for generating a sequence of time-delayed control signals [see at least Col. 13, lines 19-34] for the coupled selectable signal paths such that during transitions from the first selectable signal path initially in the active state to the next selectable signal path initially in the inactive state, the first selectable signal path remains in the active state for a selected period of time while the next selectable signal path is set to the active state, and thereafter the first selectable signal path is set to the inactive state.

Regarding claim 31, the combination discussed above discloses the invention of claim 21, wherein at least one phase shifter cell of the plurality of series-coupled phase shifter cells includes at least two selectable signal paths [e.g bypass and bypass/non-bypass, non-bypass and bypass/non-bypass ( the top/bottom path of the first/second mux)] and a selectable reference path [e.g. the top/bottom path of the first mux], each selectable signal path and the selectable reference path having an active state and an inactive state, wherein: (a) a first selectable signal path [e.g. bypass and bypass/non-bypass, (or non-bypass and bypass/non-bypass)] initially in the active state remains in the active state for a selected period of time when a next selectable signal path is to be set to the active state; (b) the selectable reference path [e.g. bypass (non-bypass) of the first mux] is set to the active state during the selected period of time and before the next selectable signal path is set to the active state; (c) the next selectable signal path [e.g. non-bypass and bypass/non-bypass (or bypass and bypass/non-bypass) ] is set to the active state and the first selectable signal path is set to the inactive state; and (d) thereafter the selectable reference path is set to the inactive state.

Regarding claim 32, the combination discussed above discloses the invention of claim 31, further including a control signal generation circuit [e.g. 206 fig. 2 Goldenberg] coupled to the selectable signal paths and the selectable reference path of the at least one phase shifter cell, and configured to be coupled to a master control signal [e.g. one of input signal to 206 fig. 2 Goldenberg], for generating a sequence of time-delayed control signals [see at least fig. 3 Col. 13, lines 19-34] for the coupled selectable signal paths and selectable reference path such that when switching during transitions from the first selectable signal path initially in the active state to the next selectable signal path initially in the inactive state, the first selectable signal path remains in the active state for a selected period of time while the selectable reference path is set to the active state, and thereafter the next selectable signal path is set to the active state and the first selectable signal path is set to the inactive state, and thereafter the selectable reference path is set to the inactive state [similar to rejection of claim 21].

Regarding claim 47, the combination in claim 30 discloses a plurality of series-coupled phase shifter cells [e.g. fig. 11, Col. 4 lines 20-40 Staszewski] each providing at least one selectable phase shift state, wherein a first phase shifter cell of the plurality of series-coupled phase shifter cells provides at least two phase shifting states and a through-path state, wherein when the first phase shifter cell transitions from a first phase shifting state to a next phase shifting state, the first phase shifter cell is set to the through-path state before being set to the next phase shifting state, wherein the first phase shifter cell has a first switching delay time before commencement of transitions from the first phase shifting state to the next phase shifting state distinct from a second switching delay time before commencement of transitions from the first phase shifting state to the next phase shifting state of at least one other phase shifter cell of the plurality of series-coupled phase shifter cells, wherein the first phase shifter cell of the plurality of phase shifter cells includes at least two selectable signal paths, each selectable signal path having an active state and an inactive state, wherein a first selectable signal path initially in the active state remains in the active state for a selected period of time when a next selectable signal path is set to the active state, and thereafter the first selectable signal path is set to the inactive state, a control signal generation circuit coupled to the selectable signal paths of the first phase shifter cell and configured to be coupled to a master control signal, for generating a sequence of time-delayed control signals for the coupled selectable signal paths such that during transitions from the first selectable signal path initially in the active state to the next selectable signal path initially in the inactive state, the first selectable signal path remains in the active state for a selected period of time while the next selectable signal path is set to the active state, and thereafter the first selectable signal path is set to the inactive state. See at least rejections of claims 21, 29 and 30.

Regarding claim 48,  Staszewski discloses a phase shifting circuit [e.g. fig. 11, Col. 4 lines 20-40], including: (a) a first phase shifter cell configured to provide at least a first selectable phase shifting state, a second selectable phase shifting state, and a first through-path state, the first phase shifter cell having a first switching delay time, wherein during transitions from the first selectable phase shifting state to the second selectable phase shifting state, the first phase shifter cell is set to the first through-path state before being set to the second selectable phase shifting state; (b) a second phase shifter cell coupled in series with the first phase shifter cell and configured to provide a third selectable phase shifting state, the second phase shifter cell having a second switching delay time. Staszewski does not disclose a particular timing sequence for controlling state of each cells.
 However, Goldenberg discloses a particular timing sequence for controlling state of each cells [see at least fig. 3 Col. 13, lines 19-34], such that the combination discloses a first switching delay time before commencement of transitions from the first selectable phase shifting state to the second selectable phase shifting state; a second switching delay time before commencement of the third selectable phase shifting state; wherein the first switching delay time is distinct from the second switching delay time. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Staszewski in accordance with the teaching of Goldenberg regarding control signals in order to reduce glitches [Col. `1, line 48-Col. 13, line 56].

Regarding claim 49, the combination discussed above discloses 49. [New] The invention of claim 48, wherein the second phase shifter is configured to provide a fourth selectable phase shifting state and a second through-path state, wherein during transitions from the third selectable phase shifting state to the fourth selectable phase shifting state, the second phase shifter cell is set to the second through-path state before being set to the fourth selectable phase shifting state. See at least claim 21 rejection.

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Staszewski (US 6,924,681) in view of Goldenberg et al. (US 5,521,499) and Henzler (US 2013/0016982). 

Regarding claim 33, the combination discussed above discloses the invention of claim 31, except wherein the first selectable signal path has an opposite phase shift polarity with respect to the next selectable signal path. However, to have a signal has an opposite phase shift polarity with another is well within the ability to one having ordinary skill in the art before the effective filing date of the claimed invention. For example, Uppathil discloses to utilize inverter as delay element such that the combination discloses wherein the first selectable signal path has an opposite phase shift polarity with respect to the next selectable signal path. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Staszewski and Goldenberg in accordance with the teaching of Henzler regarding a delay element in order to utilize well-known inverters to control delay to achieve a specific purpose.

Claims 21-33, and 47-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art ( hereinafter AAPA) in view of  Dodamani et al. (Design of SPDT Switch, 6 Bit Digital Attenuator, 6 Bit Digital Phase Shifter for L-Band T/R Module using 0.7 uM GaAs MMIC Technology", IEEE-ICSCN 2007, MIT Campus, Anna University, Chemai, India, February 22-24, 2007, pgs. 302-307, 6 pgs., see IDS) and George (US 2010/0066427). 

Regarding claim 21, AAPA [see fig. 1,2, paras. 0004-0011] discloses a plurality of series-coupled phase shifter cells each providing at least one selectable phase shift state, wherein at least one phase shifter cell [e.g. 102, 104; considered that 102 is similar to the first delay cell and 104 is similar to the second delay cell of Staszewski,. In addition, active mode and inactive mode of 102 are similar to non-bypass and bypass mode of the first delay cell, respectively; active mode and inactive mode of 104 are similar to non-bypass and bypass mode of the second delay cell, respectively] of the plurality of series-coupled phase shifter cells provides at least two phase shifting states and a through-path state, wherein when the at least one phase shifter cell transitions from a first phase shifting state [e.g. 102 is in inactive mode, 104 is in active/inactive (the first delay cell is in bypass mode, the second delay cell is in non-bypass/bypass mode) ( or the first delay cell is in non-bypass mode, the second delay cell is in non-bypass/bypass mode)] to a next phase shifting state [e.g. the first delay cell is in bypass mode, the second delay cell is in by-pass mode/ non-bypass (. the first delay cell is in non-bypass mode, the second delay cell is in bypass mode/ non-bypass)], the at least one phase shifter cell is set to the through-path state [e.g. the first delay cell is in bypass (or non-bypass)] before being set to the next phase shifting state, and wherein at least one phase shifter cell has a first switching delay time distinct from a second switching delay time of at least one other phase shifter cell [e.g. the third and fourth delay cells]. 
Note: See similar claim rejections with respect to Staszewski reference. Consider that 102 is similar to the first delay cell and 104 is similar to the second delay cell of Staszewski,. In addition, active mode and inactive mode of 102 are similar to non-bypass and bypass mode of the first delay cell, respectively; active mode and inactive mode of 104 are similar to non-bypass and bypass mode of the second delay cell, respectively
AAPA does not explicitly discloses at least one other phase shifter cell. However, a multiple-bit shifter is well-known in the art. For example, Dodamani discloses a multiple-bit shifter (6-bit) [e.g. A. Circuit design on pages 304-305]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by AAPA in accordance with the teaching of Dodamani regarding a multiple-bit shifter in order to implement a well-known multiple phase bits for a phase shifter [A. Circuit design on pages 304-305].

The combination does not disclose a particular timing sequence for controlling state of each cells. However, George discloses a particular timing sequence for controlling state of each cells [see at least para. 0015, 0020, 0024, figs. 3-5], such that the combination discloses wherein at least one phase shifter cell has a first switching delay time before commencement of transitions from the first phase shifting state to the next phase shifting state distinct from the a second switching delay time before commencement of transitions from the first phase shifting state to the next phase shifting state of at least one other phase shifter cell of the plurality of series-coupled phase shifter cells. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by AAPA and Dodamani in accordance with the teaching of George regarding control signals in order to reduce or eliminate switch latch-up problem [para. 0015].

Regarding claim 22, the combination discussed above discloses the invention of claim 21, wherein at least two phase shifter cells of the plurality of series-coupled phase shifter cells provide approximately the same selectable phase shift state but have distinct switching delay times.

Regarding claim 23, the combination discussed above discloses the invention of claim 21, wherein at least three phase shifter cells of the plurality of series-coupled phase shifter cells provide approximately the same selectable phase shift state but have distinct switching delay times [see at least fig. 1 of AAPA].

Regarding claim 24, the combination discussed above discloses the invention of claim 21, wherein when the at least one phase shifter cell transitions from the first phase shifting state to the next phase shift state, the at least one phase shifter cell progresses essentially monotonically [e.g. the control signals applied smoothly to change state] through multiple intermediate phase values.

Regarding claim 25, the combination discussed above discloses the invention of claim 21, wherein when the at least one phase shifter cell transitions from the first phase shifting state to the next phase shift state, a phase transition behavior of the at least one phase shifter cell is essentially monotonic [e.g. the control signals applied smoothly to change state] with state changes.

Regarding claim 26, the combination discussed above discloses the invention of claim 21, wherein the at least two phase shifting states of the at least one phase shifter cell are defined by two or more series reactances and two or more shunt reactances, wherein during transitions from a first phase shifting state to a next phase shift state, the sum of the series reactances is controlled so as to progress monotonically in a first direction, the sum of the shunt reactances is controlled so as to progress monotonically in a second direction opposite the first direction, and the sum of the normalized series and shunt reactances is minimized [ AAPA has the same structure. Minimized is according to the technology]

Regarding claim 27, the combination discussed above discloses the invention of claim 21, further including a control signal generation circuit [e.g. control unit fig. 3 George] coupled to at least one phase shifter cell of the plurality of series-coupled phase shifter cells and configured to be coupled to a master control signal [e.g. the input signal to the control unit], the control signal generation circuit configured to generate a sequence of time-delayed control signals [see at least para. 0015, 0020, 0024, figs. 3-5 George] for the coupled at least one phase shifter cell in response to the master control signal such that during transitions from the first phase shifting state to the next phase shifting state, the coupled at least one phase shifter cell is set to the through-path state before being set to the next phase shifting state

Regarding claim 28, the combination discussed above discloses the invention of claim 27, wherein the control signal generation circuit is configured to delay generating the time-delayed control signals for a selectable period time.

Regarding claim 29, the combination discussed above discloses the invention of claim 21, wherein at least one phase shifter cell of the plurality of phase shifter cells includes at least two selectable signal paths [e.g.  path through S1, path through LLPF;.path through S3s, path through CHPF], each selectable signal path having an active state and an inactive state, wherein a first selectable signal path initially in the active state remains in the active state for a selected period of time when a next selectable signal path is set to the active state, and thereafter the first selectable signal path is set to the inactive state.

Regarding claim 30, the combination discussed above discloses the invention of claim 29, further including a control signal generation circuit [e.g. control unit fig. 3 George] coupled to the selectable signal paths of the at least one phase shifter cell, and configured to be coupled to a master control signal [e.g. the input signal to the control unit], for generating a sequence of time-delayed control signals [see at least para. 0015, 0020, 0024, figs. 3-5 George] for the coupled selectable signal paths such that during transitions from the first selectable signal path initially in the active state to the next selectable signal path initially in the inactive state, the first selectable signal path remains in the active state for a selected period of time while the next selectable signal path is set to the active state, and thereafter the first selectable signal path is set to the inactive state.

Regarding claim 31, the combination discussed above discloses the invention of claim 21, wherein at least one phase shifter cell of the plurality of phase shifter cells includes at least two selectable signal paths [e.g bypass and bypass/non-bypass, non-bypass and bypass/non-bypass ( the top/bottom path of the first/second mux)] and a selectable reference path [e.g. the top/bottom path of the first mux], each selectable signal path and the selectable reference path having an active state and an inactive state, wherein: (a) a first selectable signal path [e.g. bypass and bypass/non-bypass, (or non-bypass and bypass/non-bypass)] initially in the active state remains in the active state for a selected period of time when a next selectable signal path is to be set to the active state; (b) the selectable reference path [e.g. bypass (non-bypass) of the first mux] is set to the active state during the selected period of time and before the next selectable signal path is set to the active state; (c) the next selectable signal path [e.g. non-bypass and bypass/non-bypass (or bypass and bypass/non-bypass) ] is set to the active state and the first selectable signal path is set to the inactive state; and (d) thereafter the selectable reference path is set to the inactive state.

Regarding claim 32, the combination discussed above discloses the invention of claim 31, further including a control signal generation circuit [e.g. control unit fig. 3 George] coupled to the selectable signal paths and the selectable reference path of the at least one phase shifter cell, and configured to be coupled to a master control signal [e.g. the input signal to the control unit], for generating a sequence of time-delayed control signals [see at least para. 0015, 0020, 0024, figs. 3-5 George] for the coupled selectable signal paths and selectable reference path such that during transitions from the first selectable signal path initially in the active state to the next selectable signal path initially in the inactive state, the first selectable signal path remains in the active state for a selected period of time while the selectable reference path is set to the active state, and thereafter the next selectable signal path is set to the active state and the first selectable signal path is set to the inactive state, and thereafter the selectable reference path is set to the inactive state.

Regarding claim 33, the combination discussed above discloses the invention of claim 31, wherein the first selectable signal path has an opposite phase shift polarity with respect to the next selectable signal path [AARP has same structure].

Regarding claim 47, the combination in claim 30 discloses a plurality of series-coupled phase shifter cells [see fig. 1,2, paras. 0004-0011 AAPA] each providing at least one selectable phase shift state, wherein a first phase shifter cell of the plurality of series-coupled phase shifter cells provides at least two phase shifting states and a through-path state, wherein when the first phase shifter cell transitions from a first phase shifting state to a next phase shifting state, the first phase shifter cell is set to the through-path state before being set to the next phase shifting state, wherein the first phase shifter cell has a first switching delay time before commencement of transitions from the first phase shifting state to the next phase shifting state distinct from a second switching delay time before commencement of transitions from the first phase shifting state to the next phase shifting state of at least one other phase shifter cell of the plurality of series-coupled phase shifter cells, wherein the first phase shifter cell of the plurality of phase shifter cells includes at least two selectable signal paths, each selectable signal path having an active state and an inactive state, wherein a first selectable signal path initially in the active state remains in the active state for a selected period of time when a next selectable signal path is set to the active state, and thereafter the first selectable signal path is set to the inactive state, a control signal generation circuit coupled to the selectable signal paths of the first phase shifter cell and configured to be coupled to a master control signal, for generating a sequence of time-delayed control signals for the coupled selectable signal paths such that during transitions from the first selectable signal path initially in the active state to the next selectable signal path initially in the inactive state, the first selectable signal path remains in the active state for a selected period of time while the next selectable signal path is set to the active state, and thereafter the first selectable signal path is set to the inactive state. See at least rejections in claims 21, 29 and 30.

Regarding claim 48, AAPA [see fig. 1,2, paras. 0004-0011] discloses a phase shifting circuit, including: (a) a first phase shifter cell configured to provide at least a first selectable phase shifting state, a second selectable phase shifting state, and a first through-path state, the first phase shifter cell having a first switching delay time, wherein during transitions from the first selectable phase shifting state to the second selectable phase shifting state, the first phase shifter cell is set to the first through-path state before being set to the second selectable phase shifting state. See at least rejection of claim 21.
AAPA does not explicitly discloses at least one other phase shifter cell. However, a multiple-bit shifter is well-known in the art. For example, Dodamani discloses a multiple-bit shifter (6-bit) [e.g. A. Circuit design on pages 304-305], such that the combination discloses (b) a second phase shifter cell coupled in series with the first phase shifter cell and configured to provide a third selectable phase shifting state, the second phase shifter cell having a second switching delay time. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by AAPA in accordance with the teaching of Dodamani regarding a multiple-bit shifter in order to implement a well-known multiple phase bits for a phase shifter [A. Circuit design on pages 304-305].
The combination does not disclose a particular timing sequence for controlling state of each cells. However, George discloses a particular timing sequence for controlling state of each cells [see at least para. 0015, 0020, 0024, figs. 3-5], such that the combination discloses a first switching delay time before commencement of transitions from the first selectable phase shifting state to the second selectable phase shifting state; the second phase shifter cell having a second switching delay time before commencement of the third selectable phase shifting state; wherein the first switching delay time is distinct from the second switching delay time. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by AAPA and Dodamani in accordance with the teaching of George regarding control signals in order to reduce or eliminate switch latch-up problem [para. 0015].
Regarding claim 49, the combination discussed above discloses the invention of claim 48, wherein the second phase shifter is configured to provide a fourth selectable phase shifting state and a second through-path state, wherein during transitions from the third selectable phase shifting state to the fourth selectable phase shifting state, the second phase shifter cell is set to the second through-path state before being set to the fourth selectable phase shifting state. Similar to claim 21 rejection.

Response to Arguments
The amendment filed 06/20/2022 has been addressed in the above rejection sections. Applicant's arguments have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 21-33 and 47-49 have been considered but are moot because the new ground of rejection rely on a new reference, Goldenberg et al. (US 5,521,499) or George (US 2010/0066427), which was not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207. The examiner can normally be reached M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C CHEN/Primary Examiner, Art Unit 2842